Citation Nr: 1621581	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1988.  He died in September 2009 and the appellant in this matter is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The case is now under the jurisdiction of the Denver RO.  The Board observes that the rating decision also adjudicated entitlement to service connection for cholangiocarcinoma for accrued benefits purposes.  The Board notes, however, the appellant limited her notice of disagreement (NOD) to the issue listed on the title page.  See March 2011 NOD.

In April 2016, a hearing was held before the undersigned.  A transcript of this hearing has been associated with the Veteran's file.  During the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran died in September 2009.  The Certificate of Death lists the immediate cause of death was due to cholangiocarcinoma (CCA). 

2.  The Veteran had service in Southeast Asia, to include the Republic of Vietnam, Thailand, and the Philippines.

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  The disability that caused and/or contributed to the Veteran's death was not manifested during the Veteran's military service, and the most persuasive medical evidence shows that such was not otherwise related to the Veteran's active duty service, to include exposure to biliary Opisthorchis viverrini parasites (OVP) in the water and food while serving in Southeast Asia.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342   (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in January 2010, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain, and was provided some of the notice required by Hupp.  In her pursuit of the claim, the appellant has demonstrated her actual knowledge of every element cited by Hupp; accordingly, remand for Hupp-compliant notice would present no benefit to the appellant and is not required at this point.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs), post service treatment records, and death certificate have been obtained.  A medical opinion by a VA physician was completed in October 2011 with an addendum provided in June 2012, and findings from these opinions are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required.  

As indicated, the appellant was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file; in particular, that which might have shown exposure to the parasites during the Veteran's service in Southeast Asia.  The appellant submitted additional evidence during the hearing with a waiver of RO initial consideration.  Moreover, the appellant as not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2015); see also 38 C.F.R. § 3.312 (2015).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

It is uncontested that, as shown on the death certificate, the Veteran's death had an immediate cause of CCA.  Thus this decision turns on whether the Veteran's CCA was related to service, to include any exposure to OVP in the water and food while stationed in Vietnam, Thailand, and the Philippines. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain enumerated chronic diseases, including malignant tumors that manifest to a compensable degree within one year of the veteran's separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

As an initial matter, the Board notes that there is no evidence of record showing that the Veteran had CCA during service, or that such had manifest to a compensable degree within one year of his separation from service.  While the service treatment records document the Veteran underwent an elective cholecystectomy, the service treatment records do not show complaints, findings or diagnoses of any liver disorder.  His post-service treatment records indicate that he was first diagnosed with CCA in June 2009, and there is no documentation relevant to parasites.  Additionally, the appellant does not contend that CCA had its onset during service or within one year of the Veteran's separation from service.  As such, service connection for CCA is not warranted on a direct basis, nor is service connection for CCA (malignant tumor) warranted on a presumptive basis as a chronic disease under 3.309(a).  

The appellant asserts that the Veteran's CCA was the proximate result of his in-service exposure to OVP in the water and food while he was stationed in Vietnam, Thailand, and the Philippines.  See March 2011 NOD and April 2016 statement; as well as April 2016 videoconference testimony.

Here, the most probative evidence of record shows that the Veteran's CCA was not etiologically related to OVP, or any injury or disease incurred in service.  In reaching this conclusion, the Board relies on the October 2011 VA examiner's (Dr. C.W.C.) opinion that the Veteran's CCA was less likely than not caused by, or due to, OVP infection contracted through service in Southeast Asia.  

The examiner indicated that the local Thai fish in the 1960's and 1970's were heavily infected with OVP.  He noted that human OVP liver infections are caused by the ingestion of OVP infected raw or undercooked fish.  The examiner indicated that human OVP infections cause chronic bile duct (liver) infection, inflammation, and fibrosis that are often asymptomatic despite the level of infection.  Heavy human OVP liver infections are a severe carcinogenic risk factor for subsequent (30 to 40 years later) development of CCA.

The examiner noted that the Veteran did have extensive Southeast Asia service to include 18 months in Thailand; and noted that any person living in Thailand who ate raw or undercooked fish would be at high risk (near certainty) for OVP infection.  Thus the issue would be if the Veteran repeatedly ate raw or undercooked Thai fish while stationed in Thailand.  The examiner noted that such was highly unlikely based on two facts.  First, as indicated by the examiner, the Veteran's duty assignment was that of a cryptology machine maintenance technician.  He noted that such entailed a purely garrison duty, on a large Air Force Base, eating and drinking uncontaminated food and water.  He noted that the Veteran would not be "humping through the bush" as an infantryman being forced to drink local water in the field or being forced to live with indigenous natives and eat their local food.  In sum, the examiner found that the Veteran's service duties by itself would not put the Veteran at risk for OVP infection.

Next, the examiner determined that the Veteran would only be at risk for OVP infection if he voluntarily went off-base and ate the local raw or undercooked fish.  The examiner noted that if such were the case, it would be logical that the Veteran would also drink local water, or use local ice cubes for his drinks, or eat local fruits/vegetables that were washed with local water.  The examiner noted that it was a well-known fact (also to him, as he began his 30-year Army career as a Vietnam-era soldier) that the local water supplies in Southeast Asia are universally infected with coliform bacteria that cause dysentery.  Yet, as the examiner indicated, upon review of the Veteran's STRs there are no notes of any dysentery symptoms.  He opined that it would be impossible for the Veteran to avoid episodes of dysentery if he was repeatedly eating native Southeast Asia food supplies, to include potential OVP infected fish.  The examiner concluded that without any documented dysentery episodes, the likelihood of significant ingestion of OVP infected fish was essentially impossible.  He concluded that since the Veteran had little risk of OVP infection, then his 2009 onset of CCA was an unknown etiology and it is less likely than not that the CCA was caused by, or due to, OVP infection from service in Southeast Asia.

The examiner did acknowledge the fact that the Veteran underwent a cholecystectomy in 1982 (with normal intraoperative cholangiogram) for routine acute cholecystitis.  He noted that such does not support or refute OVP infection in the Veteran.  The examiner did note, however, if the gallbladder specimen had demonstrated liver flukes, then it would have confirmed an OVP infection, but the examiner observed that no such report was documented.

The examiner concluded his opinion by recommending that the final written pathology report be obtained and reviewed.  He noted that if the pathology review demonstrated that the non-cancerous liver tissue had documented generalized ductual inflammation and fibrosis (consistent with chronic OVP infection) he would revise his opinion.

The pathology report was received in December 2011 and in June 2012, Dr. C.W.C. noted the December 2011 pathology letter that stated, in part, "insufficient non-cancerous liver parenchyma is present for evaluation".  Therefore, Dr. C.W.C. found that there was essentially no new evidence submitted that would alter his opinion, as the liver biopsy report did not provide any evidence of chronic inflammation or fibrosis of the liver consistent with past OVP infections.

The Board finds the VA examiner's opinions highly probative because they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In reaching its decision, the Board has also considered the December 2012 opinion of non-VA physician Dr. S.L.  He indicated that he treated the Veteran in 2009 for metastatic CCA.  Dr. S.L. stated that there were many risk factors for CCA, however, primary sclerosing cholangitis, viral hepatitis and gallstones were unlikely because he had either no radiological evidence of these risk factors or he was tested negative.  He noted that another possible risk factor for CCA is a history of liver flukes infection like OVP.  He noted that the flukes are present in Southeast Asia and that the Veteran may have been exposed to them during his time in Vietnam.  Dr. S.L. indicated that he was unable to confirm that the Veteran was in fact infected 30 years ago, however, it was still possible since his history of being in the region and the timing of exposure.  The Board notes the fact that the Veteran served in Southeast Asia and that natives in Southeast Asia have high OVP infection rates does not mean this Veteran was infected with OPV.  The medical opinion is not supported by any objective medical evidence that the Veteran was actually infected with OVP.  And, the fact that Dr. S.L. indicated that the Veteran may have been exposed, makes this decision speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  A speculative medical opinion provides neither positive nor negative support for the Appellant's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  For these reasons, the Board affords the opinion of Dr. S.L. less probative value.  

The appellant has submitted a number of articles that show a link between CCA and OVP in the water of Vietnam as well as favorable rating decisions from other Veterans.  The Board notes, however, the articles are a general reference and do not specifically address the Veteran's medical situation.  Further, the favorable rating decisions were based on the medical evidence contained in other Veteran's files as well as other evidence of record contained in those files.  As such, this evidence is of limited probative value.

The only other evidence of record supporting the appellant's claim is her own lay statements and testimony concerning her belief that the Veteran's CCA was the result of OVP exposure during the Veteran's service in Southeast Asia.  Although lay persons are competent to provide opinions on some medical issues, the etiology of CCA fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  In this case, the Board has determined that the findings of the October 2011 VA examiner are more probative on the issue in question and outweigh the lay statements and testimony of the appellant.  
In light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim.  There is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


